FILED
                           NOT FOR PUBLICATION
                                                                           JUN 9 2020
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT

STEPHEN S. EDWARDS,                              No.   19-15997

                Plaintiff-Appellant,             D.C. No. 2:18-cv-04040-SPL

 v.
                                                 MEMORANDUM*
PHH MORTGAGE CORPORATION; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Steven Paul Logan, District Judge, Presiding

                              Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Stephen S. Edwards appeals from the district court’s judgment dismissing

his action alleging federal and state law claims arising out of the foreclosure

proceedings on his property. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s dismissal under Federal Rule of Civil Procedure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th

Cir. 2011). We affirm.

      The district court properly dismissed Edwards’s action because Edwards

failed to allege facts sufficient to state any plausible claim. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      PHH Mortgage Corporation’s request for fees and costs on appeal set forth

in its answering brief is denied without prejudice to the filing of a timely bill of

costs and motion for attorney’s fees under Fed. R. App. P. 39 and 9th Cir. R. 39-1.

      AFFIRMED.




                                            2                                      19-15997